Citation Nr: 9922703	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-40 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized prescription medications purchased from private 
sources over the period November 23, 1994 to June 11, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Dallas, Texas, Department of Veterans 
Affairs (VA) Medical Center (VAMC).


FINDINGS OF FACT

1.  The veteran has a 100 percent, permanent and total rating 
for service-connected schizophrenia.  He was approved for 
VA's fee basis program, effective November 22, 1994.

2.  Over the period November 23, 1994 to June 11, 1996, the 
veteran purchased, with his own funds, multiple medications 
prescribed by a private physician for his psychiatric 
disability at non-VA pharmacies; such transactions were not 
authorized by VA.

3.  The medications in question were not purchased incident 
to a medical emergency of such nature that delay would have 
been hazardous to life or health.


CONCLUSION OF LAW

The criteria for VA payment or reimbursement for the cost of 
prescription medications, incurred during the period November 
23, 1994 to June 11, 1996, have not been met.  38 U.S.C.A. §§ 
1728(a), 5107 (West 1991); 38 C.F.R. § 17.120 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has a 100 percent, permanent and total rating for 
service-connected schizophrenia.  He was approved for VA's 
fee basis program, effective November 22, 1994.  He is 
claiming entitlement to reimbursement for prescription 
medications for the period November 23, 1994 to June 11, 
1996.  Of record is documentation showing that the VA 
pharmacy would not fill prescriptions for Paxil, Claritin, 
Ambien or Flonase as such were non-formulary, or for Mellaril 
other than a one-time basis, as such was recurring.  
Additional records also reflect that VA denied reimbursement 
of payment for prescribed Paxil, Mellaril, Ambien, Flonase, 
Melatonin and Claritin for such period.  The claims file 
contains billing statements of prescription medications 
received from two private pharmacies for the period November 
23, 1994 to December 26, 1995, and from January 4, 1996 to 
June 11, 1996.  

In a letter dated in April 1996, the veteran's private 
physician, P.K., M.D., stated that the veteran required Paxil 
and that there was not a substitution or generic form for 
that particular medication.  

By letter dated in June 1996, the Dallas, Texas, VAMC advised 
the veteran that the directions for taking his medications 
must be provided in addition to the information on the 
prescription receipt.  By letter dated in July 1996, the 
veteran was advised that although some medications had been 
paid for, the remaining balance was not authorized for 
payment because the medications were not VA formulary items.  
By letter dated in September 1996, the veteran was advised 
that authorization and/or reimbursement was denied as the 
items requested were not VA formulary items or that the 
prescriptions were recurring.

In October 1996, the veteran testified at a hearing before 
the Assistant Chief of the Medical Administration Service of 
the Dallas VAMC.  The veteran's representative cited a letter 
from Dr. P.K., indicating that the veteran had been taking 
Mellaril for many years and that it was important that he 
continue taking the brand name.  The veteran and his spouse 
testified that the VA pharmacy did not carry Paxil or 
Mellaril.  MAS staff indicated that the VA pharmacy did stock 
generic Mellaril.  At the close of the hearing, the Hearing 
Board requested that Paxil either be ordered on a Non-
Formulary Request Slip or added to the Formulary to provide 
the veteran with that medication.  Similar testimony was 
provided at a hearing before the Board in February 1999.  

Pertinent Legal Criteria and Analysis

VA is required to furnish on an ambulatory or outpatient 
basis medical services for any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more.  38 U.S.C.A. § 1710 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 17.60, 17.60d (1995), redesignated as 38 C.F.R. § 17.93, 
17.96 (1999).  In this case, the veteran is 100 percent 
service-connected for schizophrenia and is clearly entitled 
to VA treatment of such.  However, the veteran in this case 
utilizes private psychiatric care for his service-connected 
disability, and that private physician prescribes medications 
to treat the veteran's disability.  The veteran argues that 
as he has been issued a fee-basis card, and as the 
medications he requires are not available from the VA 
pharmacy, he purchased such from his own funds.  He contends 
that reimbursement of the monies he paid to obtain such are 
in order.

Guidelines relevant to the obtainment of prescription 
medications are found in the M-1, Part I.  Such include that 
prescriptions may be filled by VA pharmacies based on local 
formularies (Chapter 16, Section 64(b), Section 65).  
Specifically, Section 65.65(a) provides that VA clinics will 
determine whether the prescriptions will be filled in the 
pharmacy; whether the veteran is authorized to fill such 
himself on an emergent basis; or whether one-time 
prescriptions are fillable on a fee-basis.  Section 
65.65(b)(1) sets out that "VA pharmacies will be used for 
filling of staff and nonemergent fee-basis physicians' and 
dentists' prescriptions to the extent practical, consistent 
with the needs and best interests of patients and which can 
be provided more economically by the VA.  This is applicable 
particularly to prescriptions for stabilized conditions or 
those of a recurring nature (such as those for chronic 
patients treated with the same drug from month to month) in 
which the patient's medication needs can be determined 
sufficiently in advance to provide for uninterrupted 
prescription services from a VA pharmacy."

M1, Part I, Chapter 18, Section 76(d) provides that fee-basis 
prescriptions will only be filled with VA formulary 
medication and that any prescriptions presented to the VA 
pharmacy for medications which are not on the VA formulary, 
and for which no request to deviate from the use of the VA 
formulary was received, will be reviewed by the Chief, 
Pharmacy Service, who will then contact the private, fee-
basis physician concerning substitution with a VA formulary 
medication.  

M1, Part I, Chapter 18, Section 71 provides for reimbursement 
where veterans have paid for medications with their own funds 
"for prescriptions needed for prompt treatment of service-
connected or other approved disabilities when such medication 
was not immediately available from a VA pharmacy or 
participating pharmacy."

Legislation providing for medical treatment benefits to 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 1991 & Supp. 1999).  
Despite the fact that the medications at issue herein are not 
on the pharmacy formulary at the VAMC pharmacy, or are 
recurrent in nature, the veteran must recognize that he is 
entitled to medical care at the VAMC for treatment, to 
include obtaining any medication from the pharmacy (which is 
located in-house) that is ancillary to such treatment.

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Thus, for example, VA reimbursements for 
private medical expenses may, subject to other requirements, 
be granted if prior authorization for the VA medical 
treatment in question is obtained by VA.  38 C.F.R. § 17.54 
(1998).  In the instant case, the facts do not show, nor does 
the veteran argue, that authorizations to obtain 
prescriptions at a non-VA facility were obtained to fall 
within the situation of 38 C.F.R. § 17.54.  Thus, the 
decision herein is based upon the regulations governing 
reimbursement of non-authorized expenses.

Generally speaking, "[n]o reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities."  38 C.F.R. § 17.120.  
Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
able to provide "economical" hospital care or medical 
services, the Secretary "may" contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C. § 1703(a); 38 C.F.R. § 17.52 
(1998).  Unauthorized expenditures may be paid or reimbursed 
in accordance with 38 U.S.C.A. 1728; 38 C.F.R. § 17.120.  
Such reimbursement is available only where:  

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof

(A) for an adjudicated service-connected 
disability,

(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service- connected 
disability,

(C) for any disability of a veteran who 
has a total disability permanent in 
nature from a service-connected 
disability, or

(D) for any illness, injury, or dental 
condition in the case of a veteran who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and

(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. 1728 and 38 C.F.R. § 17.120 must 
be satisfied.  See also Malone v. Gober, 10 Vet. App. 539, 
542 (emphasis added), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Here, the Board does not question that the veteran meets 
38 U.S.C.A. § 1728(a)(2).  However, there must also have been 
a medical emergency.  The Court has defined an emergency as 
"a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (quoting WEBSTER'S NEW 
WORLD DICTIONARY, THIRD COLLEGE EDITION 444 (1988)).  Here, 
the veteran's own physician has indicated that the 
medications in question were maintenance medications, which 
the veteran took on a regular basis in connection with 
ongoing treatment.  There is absolutely no evidence that the 
reimbursements claimed are the result of the veteran having 
privately filled prescriptions needed on an emergent basis.  
Thus, even were 38 U.S.C.A. § 1728(a)(3) to be met in the 
sense that the VA pharmacy did not have the prescribed 
medications available to the veteran, he has not met all 
three criteria under 38 U.S.C.A. § 1728 and his claim must be 
denied.

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

Reimbursement of the cost of unauthorized prescription 
medications purchased from private sources over the period 
November 23, 1994 to June 11, 1996, is denied.


REMAND

The Board notes that via letters dated in July 1997, the VAMC 
denied the veteran VA payment or reimbursement for the cost 
of private medical treatment for certain periods.  Later in 
July, the veteran expressed disagreement with those decisions 
and, in April 1998, submitted VA Form 9 expressing an intent 
to pursue such appeal.  The RO has not yet issued a statement 
of the case in response to the veteran's notice of 
disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see also Santayana v. Gober, No. 96-1277; Taylor v. 
Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-
judge nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  
Godfrey, 7 Vet. App. at 408-10; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (July 24, 
1992).


Accordingly, the case must be returned to the VAMC for the 
following:

The VAMC must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to VA payment or reimbursement for the 
cost of private medical service from the 
periods July 1989 to October 1993; 
December 14, 1994; and January 27, 1995.  
The veteran should be advised of the time 
period in which to perfect his appeal.

Thereafter, if an appeal is perfected, the case should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 


